NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                   KRISTOPHER WILLIAM DOUGLAS,
                             Appellant.

                             No. 1 CA-CR 20-0516
                              FILED 2-22-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201900775
               The Honorable Derek C. Carlisle, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Michael Valenzuela
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                           STATE v. DOUGLAS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge David B. Gass joined.


M O R S E, Judge:

¶1            Kristopher William Douglas appeals his conviction and
sentence on one count of transportation of dangerous drugs for sale. He
asserts the superior court improperly denied his pretrial motion to suppress
drug evidence seized from his vehicle after a traffic stop. For the following
reasons, we affirm Douglas's conviction and sentence.

              FACTS1 AND PROCEDURAL BACKGROUD

¶2            A grand jury indicted Douglas on one count of transportation
of dangerous drugs for sale after an Arizona Department of Public Safety
Trooper initiated a traffic stop of Douglas's truck and ultimately found 40
individually packaged bundles of methamphetamine behind the driver's
seat. Before trial, Douglas moved to suppress the drug evidence, arguing
the Trooper (1) lacked reasonable suspicion justifying the stop and (2)
unlawfully prolonged the stop's duration. The court held a suppression
hearing on the motion, where only the Trooper testified. The State also
presented a dash-camera recording of the encounter.

¶3            The Trooper testified that he was patrolling traffic on April
30, 2019, when he followed and stopped a "lifted" pickup truck—one with
a raised center of gravity—for traveling without rear fender splash guards
("mud flaps"), in violation of A.R.S. § 28-958.01. At the stop, he immediately
noticed an "Oklahoma State Trooper support sticker" on the truck's back
window. The sticker drew the Trooper's attention because he rarely sees
such stickers and drug traffickers often use them to project a law-abiding
image in attempting to conceal their criminal activity. The Trooper made
his way to the truck's passenger side where he contacted Douglas, the
driver, and Cody Wayne Story, the only passenger. After collecting their


1      In reviewing the superior court's ruling on a suppression motion, we
consider only the evidence presented at the suppression hearing, viewing
the facts in a light most favorable to upholding the ruling. State v. Adair,
241 Ariz. 58, 60, ¶ 9 (2016).


                                      2
                            STATE v. DOUGLAS
                            Decision of the Court

licenses and other relevant documents, he asked Douglas to accompany
him to his patrol vehicle, and Douglas agreed. Douglas sat in the front
passenger seat next to the Trooper. The Trooper's police-service dog, Lorka,
was in the back-seat area.

¶4            The Trooper engaged Douglas in conversation while
conducting records checks and preparing a warning ticket. Douglas said
that he had just spent three days in Santa Barbara, California, visiting his
grandmother. In discussing the trip, Douglas's "breathing increase[d]" and
his chest "beat[ ] like crazy," making his "nervousness . . . evident" to the
Trooper. Douglas's breathing stabilized when they conversed about
Douglas's family and his job, but his physical signs of nervousness
reappeared "any time [the Trooper] reference[d] or ask[ed] anything about
his trip." The Trooper explained Douglas's behavior was suspicious
because his nervousness never subsided, and "when somebody is . . . not
involved in criminal activity, their nervousness and their anxiety
[eventually] calms down[.]" The Trooper also noted Douglas had a
spiderweb tattoo on his elbow, which "significantly relates to prison time."

¶5            During their conversation, the Trooper asked Douglas when
he had last visited California before this trip. Douglas "tilted his head back
all dramatically [and] closed his eyes," then said he had not been to
California in three years. Douglas's reaction was a "huge indication of
deception" to the Trooper because Douglas seemed to be "looking for the
answer." The Trooper further identified Douglas's answer as an "obvious
lie" based on information he had already retrieved from a license-plate-
reader database showing the truck—which, Douglas told the Trooper, only
he drove—had traveled in California just one month earlier.

¶6             Around eight minutes after the Trooper and Douglas entered
the patrol car, the Trooper walked back to the truck to obtain its vehicle
identification number ("VIN") and return Story's identification. Douglas
waited in the patrol car with Lorka. While at the truck, the Trooper asked
Story about his travels. Story explained that he and Douglas had been
visiting Douglas's grandparents in California but he could not remember
the name of the town. Story was "very, very anxious," breathing so heavily
"[i]t looked like he was going to pass out[,]" and "look[ed] side to side as if
he was looking for the answer." Story was "the most nervous [the Trooper
had] ever seen a passenger in [his] career." Story's behavior and responses
led the Trooper to surmise he was giving a "rehearsed" account.

¶7          The Trooper soon returned to the patrol car, printed out the
warning, gave it to Douglas to review and sign, and ultimately issued the


                                      3
                            STATE v. DOUGLAS
                            Decision of the Court

completed warning approximately 12 minutes after initiating the stop.
Following a brief pause, the Trooper asked Douglas a series of questions
about criminal activity, including whether he was transporting contraband
and for consent to search his truck. Douglas denied possessing any
contraband and declined the search request. The Trooper then asked
permission to "run [Lorka] around the exterior of the vehicle," and Douglas
agreed. The dash-camera video shows roughly 50 seconds had elapsed
between the warning's delivery and Douglas's consent. Lorka quickly
alerted to the truck's window, and the ensuing search yielded 50 pounds of
methamphetamine.

¶8             The superior court denied Douglas's suppression motion,
finding: (1) the Trooper credibly determined that the truck was lifted based
on his general vehicular knowledge and "his apparent[ ] fondness with this
particular vehicle"; (2) even if his lift assessment was incorrect, he relied on
"an objectively reasonable mistake of fact that was made in good faith"; (3)
the encounter following the warning's delivery was consensual; (4)
assuming the encounter was not consensual, the Trooper had reasonable
suspicion to prolong the stop.

¶9            Douglas later waived his right to a jury trial. Following a
bench trial, the superior court found Douglas guilty as charged and
sentenced him to ten years' imprisonment. We have jurisdiction to hear
Douglas's timely appeal under A.R.S. §§ 12-120.21(A)(1), 13-4031, and
-4033.

                               DISCUSSION

¶10            Arguing the superior court erred by refusing to suppress the
drug evidence, Douglas reasserts his contentions that the Trooper (1) lacked
reasonable suspicion to stop his truck for the mud-flap violation and (2)
unlawfully prolonged his detention, thereby invalidating his eventual
consent to the dog sniff.2 "In reviewing a trial court's decision on a motion
to suppress evidence based on an alleged Fourth Amendment violation, we
defer to the trial court's factual findings, . . . but we review de novo mixed
questions of law and fact and the trial court's ultimate legal conclusions as
to whether the totality of the circumstances warranted an investigative



2      Because Douglas does not challenge the validity of his consent or the
dog sniff, we do not address those issues. See State v. Carver, 160 Ariz. 167,
175 (1989) ("Failure to argue a claim usually constitutes abandonment and
waiver of that claim.").


                                       4
                            STATE v. DOUGLAS
                            Decision of the Court

detention and whether its duration was reasonable." State v. Teagle, 217
Ariz. 17, 22, ¶ 19 (App. 2007).

I.     Reasonable Suspicion for the Traffic Stop.

¶11            Douglas asserts the Trooper impermissibly stopped him
because "there was no violation of the [mud-flap] statute, and any mistake
of law or fact was not objectively reasonable." Specifically, despite
conceding his truck's tires were "slightly larger" than stock size, he contends
the State failed to establish the tires raised the truck's center of gravity to
trigger the mud-flap requirement.

¶12             The United States and Arizona Constitutions prohibit
unreasonable searches and seizures. U.S. Const. amends. IV, XIV; Ariz.
Const. art. II, § 8; State v. Allen, 216 Ariz. 320, 323, ¶ 9 (App. 2007). Courts
must exclude from a criminal trial all evidence obtained in violation of those
prohibitions, absent a valid exception. State v. Peoples, 240 Ariz. 244, 247,
¶ 9 (2016).

¶13              Although an investigatory stop of a vehicle constitutes a
seizure, it is less intrusive than an arrest, and police officers therefore "need
only possess a reasonable suspicion that the driver has committed an
offense to conduct a stop." State v. Kjolsrud, 239 Ariz. 319, 322, ¶ 9 (App.
2016) (cleaned up). "Thus, an officer who has witnessed a traffic violation
may initiate a stop." Id. "By definition, reasonable suspicion is something
short of probable cause." State v. O'Meara, 198 Ariz. 294, 296, ¶ 10 (2000).
Reasonable suspicion must exceed a mere inchoate hunch but is
"considerably less than proof of wrongdoing by a preponderance of the
evidence," demanding only a "'minimal level of objective justification.'"
United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting INS v. Delgado, 466 U.S.
210, 217 (1984)).

¶14            In relevant part, § 28-958.01 requires motorists to attach mud
flaps to certain pickup trucks—including Douglas's—if they have "been
modified from the original bumper height design to raise the [truck's]
center of gravity." See A.R.S. § 28-958.01(A), (C)(1). Here, the Trooper
testified that he observes "thousands" of vehicles while monitoring traffic,
and when he first saw Douglas's truck, he immediately noticed that "it was
li[f]ted above stock height, whether it be tires or suspension, . . . based on
the way the vehicle drove down the road as well as the appearance of the
vehicle," and "it was obvious to [him] it needed mud flaps," which were
missing. The Trooper further explained that he is particularly familiar with
Douglas's vehicle because it is his "dream truck." The Trooper later



                                       5
                            STATE v. DOUGLAS
                            Decision of the Court

examined the truck's tires and confirmed that they were oversized, thereby
raising the center of gravity. Therefore, the Trooper articulated an
objectively reasonable basis for suspecting Douglas had violated § 28-
958.01.

¶15           Douglas cites purported discrepancies in the Trooper's
testimony to argue his lift assessment was unreasonably incorrect. But
Douglas presented his credibility challenge in the superior court, and the
court nonetheless accepted the Trooper's account. Nothing on this record
overcomes our deference to that finding. See Teagle, 217 Ariz. at 22, ¶ 19.
Moreover, Douglas effectively invites us to reweigh the evidence and
reassess credibility, which is not our function. See id. And there is no merit
in Douglas's additional complaint that the stop was pretextual. See State v.
Vera, 196 Ariz. 342, 343, ¶ 5 (App. 1999) (explaining an officer's subjective
motives do not invalidate an otherwise lawful traffic stop).

¶16             Finally, even assuming the Trooper committed mistakes of
fact or law in determining the truck was lifted, such mistakes do not render
a stop unconstitutional unless they are unreasonable. See Heien v. North
Carolina, 574 U.S. 54, 57 (2014) (explaining the Fourth Amendment tolerates
reasonable mistakes of law and fact); State v. Moreno, 236 Ariz. 347, 352,
¶¶ 11, 18 (App. 2014) (upholding a stop when the facts as believed by an
officer supported reasonable suspicion for a traffic violation); United States
v. Gonzales-Quinonez, 287 F. Supp. 2d 1032, 1037 (D. Ariz. 2003) (finding
officer's testimony was sufficient "to demonstrate his reasonable suspicion
that there was a violation of [a statute], even if he was 'not certain about
exactly what it takes to constitute a violation'" (quoting United States v.
Mariscal, 285 F.3d 1127, 1130 (9th Cir. 2002))). Accordingly, because the
Trooper reasonably believed Douglas had committed an equipment
violation, the superior court did not err in rejecting Douglas's challenge to
the initial traffic stop.

II.    Reasonable Suspicion of Criminal Activity.

¶17          Douglas next argues the Trooper unlawfully lengthened his
detention. Specifically, he asserts (1) the extended encounter was not
consensual and (2) the Trooper lacked reasonable suspicion justifying the
stop's prolonged duration.

¶18           "[T]he tolerable duration of police inquiries in the traffic-stop
context is determined by the seizure's 'mission'—to address the traffic
violation that warranted the stop . . . and attend to related safety concerns."
Rodriguez v. United States, 575 U.S. 348, 354 (2015). "Authority for the seizure



                                       6
                            STATE v. DOUGLAS
                            Decision of the Court

thus ends when tasks tied to the traffic infraction are—or reasonably should
have been—completed." Id. A stop's mission includes checking a driver's
license, attending to safety concerns, determining if the driver has
outstanding warrants, and inspecting the vehicle's registration and proof of
insurance. Id. at 355; see also State v. Urrea, 242 Ariz. 518, 522, ¶ 10 (App.
2017) ("A check of a VIN number is a permissible inquiry sufficiently related
to a traffic stop."), vacated in part on other grounds, 244 Ariz. 443 (2018).

¶19            After an officer has accomplished the stop's mission, "the
driver must be permitted to proceed on his way without further delay or
questioning" unless (1) the encounter becomes consensual or (2) the officer
has by that time developed reasonable suspicion of other criminal activity.
Teagle, 217 Ariz. at 23, ¶ 22. If the officer unjustifiably prolongs the
detention on "unrelated inquiries," the seizure violates the Fourth
Amendment even if that additional intrusion is de minimis. Rodriguez, 575
U.S. at 354-56. But "[a]n officer's inquiries into matters unrelated to the
justification for the traffic stop . . . do not convert the encounter into
something other than a lawful seizure, so long as those inquiries do not
measurably extend the duration of the stop." Arizona v. Johnson, 555 U.S.
323, 333 (2009).

¶20           As an initial matter, there is no dispute that the Trooper had
completed the stop's purpose once he issued the warning. Douglas argues,
however, the Trooper also unnecessarily delayed the stop earlier in the
encounter by "taking [him] to his patrol car, questioning him, then
returning to his car, and questioning the passenger, and running a check as
to when and where the truck had travelled."

¶21            Contrary to Douglas's assertion, the dash-camera video
shows the Trooper executed the complained-of activities while diligently
performing tasks reasonably related to the stop's purpose, including
preparing the warning, checking licenses, conducting record checks,
examining the door panel and tires, and obtaining the VIN—all of which he
accomplished in about 11 minutes. See Rodriguez, 575 U.S. at 355; see also
United States v. Villafranco-Elizondo, 897 F.3d 635, 641 (5th Cir. 2018) (stating
"[l]aw enforcement officers have some latitude when speaking to a suspect
during a routine traffic stop," including asking questions about a trip's
purpose and itinerary). Douglas's argument is meritless because he fails to
demonstrate the purportedly unrelated endeavors measurably extended
the stop's duration. See Johnson, 555 U.S. at 333; see also Pennsylvania v.
Mimms, 434 U.S. 106, 110-11 (1977) (permitting officers to order drivers to
exit their vehicles at a traffic stop); United States v. Quintero-Felix, 714 F.3d
563, 567 (8th Cir. 2013) (explaining officers at a traffic stop "may request that


                                       7
                            STATE v. DOUGLAS
                            Decision of the Court

the driver sit in the patrol car to answer questions"). Therefore, we conclude
the stop's extension began when the Trooper delivered the completed
warning.

¶22          Assuming arguendo that Douglas did not consent to the
extended encounter, and the additional questioning therefore constituted a
seizure, we agree with the superior court that the Trooper reasonably
suspected Douglas and Story might be engaged in drug trafficking. In
determining whether an officer possessed reasonable suspicion, we
consider "such objective factors as the suspect's conduct and appearance,
location, and surrounding circumstances, such as the time of day, and
taking into account the officer's relevant experience, training, and
knowledge." State v. Fornof, 218 Ariz. 74, 76, ¶ 6 (App. 2008).

¶23           Here, the Trooper testified that he had been a law
enforcement officer for over 12 years and conducted more than 10,000
traffic stops. In that time, he had received "extensive training on drug
investigations," taken classes on interview and interrogation techniques,
attended criminal-interdiction conferences, and worked routinely with
experienced drug-interdiction officers. Based on that training and
experience, he identified several objective reasons supporting his suspicion
of criminal activity: (1) the truck's license-plate-reader information
conflicted with Douglas's reported travel history, see State v. Valenzuela, 121
Ariz. 274, 276 (1979) ("A false answer in response to questions by the police
based on the police officer's personal knowledge may constitute probable
cause."); (2) the law-enforcement-support sticker reflected a common
practice in drug trafficking, see United States v. Christian, 43 F.3d 527, 530
(10th Cir. 1994) (considering a police-association sticker in determining
reasonable suspicion); and (3) Douglas's tattoo suggested that he may have
spent time in prison, see State v. Woods, 236 Ariz. 527, 530, ¶ 12 (App. 2015)
("[A] suspect's criminal history is part of the 'totality of the circumstances'
that informs an officer's reasonable suspicion of criminal activity.").

¶24           Furthermore, although "courts must be wary of granting
much weight to a law enforcement officer's subjective observation that a
defendant was nervous[,] . . . 'dramatic' indications of nervousness may
contribute substantially to a suspicion of criminal activity." State v. Magner,
191 Ariz. 392, 397, ¶¶ 14-15 (App. 1998), disapproved of on other grounds by
O'Meara, 198 Ariz. at 296, ¶ 9; see Illinois v. Wardlow, 528 U.S. 119, 124 (2000)
(explaining "nervous, evasive behavior is a pertinent factor in determining
reasonable suspicion"). The superior court credited the Trooper's testimony
that Douglas and Story exhibited physical signs of extreme nervousness—
substantially more than the average driver or passenger—and that


                                       8
                             STATE v. DOUGLAS
                             Decision of the Court

Douglas's nervousness subsided only while conversing about topics
unrelated to his trip. See State v. Riley, 196 Ariz. 40, 45, ¶ 15 (App. 1999)
(considering a suspect's nervousness and responses to questions in finding
an officer had reasonable suspicion). Nothing in the record overcomes our
deference to the superior court's finding. See Teagle, 217 Ariz. at 22, ¶ 19.

¶25            To be sure, each of those pieces of information might have an
innocent explanation, but "[s]eemingly innocent behavior can form the
basis for reasonable suspicion if an officer, based on training and
experience, can perceive and articulate meaning in given conduct[,] which
would be wholly innocent to the untrained observer." State v. Boteo-Flores,
230 Ariz. 105, 108, ¶ 12 (2012) (cleaned up). And we do not "parse out each
individual factor, categorize it as potentially innocent, and reject it"; instead,
"[t]here is a gestalt to the totality of the circumstances test." O'Meara, 198
Ariz. at 296, ¶ 10. Applying those principles here, the aggregated factors
amount to reasonable suspicion of drug-related activity, based solely on
information the Trooper had gathered before completing the stop's mission.

¶26             Moreover, Douglas relies on State v. Sweeney, 224 Ariz. 107
(App. 2010), to argue the Trooper lacked reasonable suspicion. In Sweeney,
an officer issued the defendant a warning and wished him a safe trip, then
moments later asked to search the defendant's car and to conduct a dog
sniff. Id. at 109-10, ¶¶ 3-5. When the defendant declined and attempted to
leave, the officer grabbed the defendant, detained him, and directed him to
stand in front of the patrol car. Id. at ¶¶ 5-6. The police searched the car
and found cocaine. Id.

¶27           We determined that the officer's second seizure was unlawful
because it was improperly triggered by the defendant's consent refusals. Id.
at 115, ¶ 32. We also concluded that the officer did not possess reasonable
suspicion based on the information he had acquired before the defendant
declined the search requests, factors we summarized as "observing a
foreign national driving a clean, deodorized rental car with an atlas . . .
questioned outside in three degree weather . . . [who] failed to articulate
with specificity the places he had visited . . . in an unfamiliar city." Id. at
113, ¶¶ 23-24. Douglas argues the reasonable-suspicion factors in his case
are sufficiently similar to those in Sweeney so as to compel the same
conclusion. We disagree.

¶28          First, unlike the defendant in Sweeney, Douglas's initial refusal
did not result in his detention, and he subsequently granted consent.
Second, insofar as Sweeney provides guidance on factors that fail to support
reasonable suspicion, the facts here are distinguishable. Supra ¶¶ 23-24.


                                        9
                            STATE v. DOUGLAS
                            Decision of the Court

Most notably, the State presented evidence of deception with no
counterpart in Sweeney. See Valenzuela, 121 Ariz. at 276; see also District of
Columbia v. Wesby, 138 S. Ct. 577, 587 (2018) (noting "suspect's 'untruthful
and evasive' answers to police questioning could support probable cause"
(citing Devenpeck v. Alford, 543 U.S. 146, 149, 155-156 (2004))). Accordingly,
this case is not analogous to Sweeney.

                               CONCLUSION

¶29           For the foregoing reasons, we affirm Douglas's conviction and
sentence.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        10